Merrick, 0. J.,
concurring. The loss of the wine and brandies, I think, was attributable to the stowage.
The plaintiff having himself employed such agents for the stowage of his goods, as are required by the requisitions of the authorities at the port of Bordeaux, and having accepted a bill of lading expressly exempting the carrier from responsibility on account of leakage, cannot, in my opinion, recover, it being shown, as just mentioned, that the loss was occasioned by the stowage. On this ground I concur in the decree.